Case: 20-1640    Document: 62     Page: 1   Filed: 04/29/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 SUNOCO PARTNERS MARKETING & TERMINALS
                      L.P.,
           Plaintiff-Cross-Appellant

                             v.

       U.S. VENTURE, INC., U.S. OIL CO., INC.,
                Defendants-Appellants
               ______________________

                   2020-1640, 2020-1641
                  ______________________

    Appeals from the United States District Court for the
 Northern District of Illinois in No. 1:15-cv-08178, Judge
 Rebecca R. Pallmeyer.
                 ______________________

                  Decided: April 29, 2022
                  ______________________

     JOHN R. KEVILLE, Sheppard, Mullin, Richter & Hamp-
 ton LLP, Houston, TX, argued for plaintiff-cross-appellant.
 Also represented by MICHAEL C. KRILL, MICHELLE
 REPLOGLE; RICHARD L. STANLEY, Law Office of Richard L.
 Stanley, Houston, TX.

    WILLIAM M. JAY, Goodwin Procter LLP, Washington,
 DC, argued for defendants-appellants. Also represented by
 GERARD JUSTIN CEDRONE, BRIAN DRUMMOND, SRIKANTH K.
 REDDY, Boston, MA; JEFFREY COSTAKOS, KIMBERLY KRISTIN
 DODD, Foley & Lardner LLP, Milwaukee, WI.
Case: 20-1640    Document: 62      Page: 2    Filed: 04/29/2022




 2          SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



                ______________________
     Before PROST, REYNA, and STOLL, Circuit Judges.
 PROST, Circuit Judge.
      U.S. Venture, Inc. and U.S. Oil Co., Inc. (collectively,
 “Venture”) appeal the judgment of the Northern District of
 Illinois that Venture infringed patents owned by Sunoco
 Partners Marketing & Terminals L.P. (“Sunoco”). Sunoco
 cross-appeals. As to Venture’s appeal, we first reverse the
 district court’s determination that the experimental-use
 doctrine insulates a subset of asserted patent claims from
 the on-sale bar, vacate the infringement judgment as to
 those claims, and remand for the district court to analyze
 the second prong of the on-sale bar. Second, we vacate the
 infringement judgment with respect to patent claims that
 we affirmed are invalid in a separate appeal. Third, we
 adopt the district court’s claim constructions and affirm its
 infringement judgment regarding two patent claims.
 Fourth, we vacate the district court’s decision to treble the
 damages award, remanding for further proceedings. On
 the cross-appeal, we affirm the district court’s decisions to
 deny lost-profits damages and to award a $2 million rea-
 sonable royalty.
                         BACKGROUND
                     I. Butane Blending
      Gasoline producers blend butane into gasoline before
 selling it. They do that for at least two reasons: (1) butane
 makes gasoline more volatile, helping vehicles start more
 readily in colder temperatures, and (2) butane is cheaper
 than gasoline, so adding butane increases profitability. Ef-
 forts to achieve these benefits, however, are complicated by
 the need to comply with environmental regulations. Be-
 cause butane contributes to air pollution in warmer tem-
 peratures, the U.S. Environmental Protection Agency
 (“EPA”) regulates the volatility of gasoline. Sunoco’s pa-
 tented technology seeks to maximize butane content while
Case: 20-1640     Document: 62      Page: 3    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.          3



 complying with these regulations, which vary depending on
 season and location.
     Gasoline distribution is a multi-stage process. At a re-
 finery, crude oil is refined into gasoline. After that, it goes
 through a pipeline to a storage facility called a tank farm,
 or terminal. There, it is dispensed from a “rack” into
 trucks, which deliver it to gas stations. While butane
 blending can be done anywhere along the line, doing it at
 the last possible point—the tank farm—lets producers
 maximize butane content based on the time of year and the
 gasoline’s destination. If, by contrast, producers blend “at
 refineries and in pipelines that serve several regions with
 varying [volatility] limits,” they “can add only the amount
 of butane permissible in the region with the strictest bu-
 tane regulations.” Sunoco Partners Mktg. & Terminals
 L.P. v. U.S. Venture, Inc., No. 15 C 8178, 2017 WL 1550188,
 at *2 (N.D. Ill. Apr. 28, 2017) (“Claim Construction Op.”).
 Sunoco’s patents, accordingly, “describe a system and
 method for blending butane with the gasoline at a point
 close to the end of the distribution process: immediately be-
 fore being distributed to the tanker trucks that take gaso-
 line to consumer gas stations.” Id. That way, producers
 can “blend the maximum allowable butane into each batch
 based on where the truck is going and what month it is.”
 Id. at *1.
                    II. Procedural History
     Sunoco sued Venture, alleging that its operation of bu-
 tane-blending systems infringed claims of U.S. Patent
 Nos. 7,032,629 (“the ’629 patent”), 6,679,302 (“the ’302 pa-
 tent”), 9,494,948 (“the ’948 patent”), and 9,606,548 (“the
 ’548 patent”). Venture counterclaimed that the asserted
 patents are not infringed, are invalid, and are unenforcea-
 ble. After construing the claims, the district court ruled on
Case: 20-1640     Document: 62      Page: 4     Filed: 04/29/2022




 4          SUNOCO PARTNERS MARKETING      v. U.S. VENTURE, INC.



 various summary judgment motions 1 and held a bench
 trial—ultimately awarding Sunoco $2 million in damages,
 which it trebled to $6 million. Sunoco P’ship Mktg. & Ter-
 minals L.P. v. U.S. Venture, Inc., 436 F. Supp. 3d 1099,
 1107 (N.D. Ill. 2020) (“Post-Trial Op.”). Venture appeals.
 Sunoco cross-appeals.       We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
      On appeal, Venture challenges the district court’s
 (I) rejection of its on-sale-bar defense, (II) determination
 that it infringed two patents we have since held invalid,
 (III) construction of two claim terms, and (IV) decision to
 enhance damages. On cross-appeal, Sunoco challenges the
 district court’s decision not to grant lost-profits damages
 and its reasonable-royalty award. We address each issue
 in turn.
                        I. On-Sale Bar
     We first address Venture’s on-sale-bar defense. If suc-
 cessful, this defense would render invalid claim 2 of the
 ’629 patent and claims 2, 3, and 16 of the ’302 patent under
 the principle that “no person is entitled to patent an ‘inven-
 tion’ that has been ‘on sale’ more than one year before filing
 a patent application” (i.e., before the critical date). Pfaff v.
 Wells Elecs., Inc., 525 U.S. 55, 57 (1998) (quoting 35 U.S.C.
 § 102(b) (2006)2). To prevail, however, Venture needed to
 show that, before the critical date, Sunoco’s patented in-
 vention was both (1) “the subject of a commercial offer for


     1  Sunoco Partners Mktg. & Terminals L.P. v. U.S.
 Venture, Inc., 339 F. Supp. 3d 803, 822 (N.D. Ill. 2018)
 (“Summary Judgment Op.”); Sunoco Partners Mktg. & Ter-
 minals L.P. v. U.S. Venture, Inc., No. 15 C 8178, 2017 WL
 4283946, at *10 (N.D. Ill. Sept. 27, 2017).
     2  This version of § 102 also applies here. Summary
 Judgment Op., 339 F. Supp. 3d at 816.
Case: 20-1640     Document: 62     Page: 5    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.         5



 sale” and (2) “ready for patenting.” Helsinn Healthcare
 S.A. v. Teva Pharms. USA, Inc., 139 S. Ct. 628, 630 (2019)
 (quoting Pfaff, 525 U.S. at 67). And Venture had to “prove
 the facts underlying both prongs . . . by clear and convinc-
 ing evidence.” Allen Eng’g Corp. v. Bartell Indus., Inc.,
 299 F.3d 1336, 1352 (Fed. Cir. 2002).
      A patent owner like Sunoco can negate an on-sale bar
 by demonstrating that the sale occurred “primarily for pur-
 poses of experimentation.” Id. This experimental-use doc-
 trine draws a “distinction between inventions put to
 experimental use and products sold commercially,” in the
 interest of protecting both “the public’s right to retain
 knowledge already in the public domain and the inventor’s
 right to control whether and when he may patent his in-
 vention.” Pfaff, 525 U.S. at 64. As the Supreme Court
 explained long ago, inventors may delay patenting to en-
 gage in “bona fide effort[s] to bring his invention to perfec-
 tion, or to ascertain whether it will answer the purpose
 intended.” City of Elizabeth v. Am. Nicholson Pavement
 Co., 97 U.S. 126, 137 (1877). At the same time, “[a]ny at-
 tempt to use [the invention] for a profit[] and not by way of
 experiment” before the critical date will “deprive the inven-
 tor of his right to a patent.” Id. Otherwise, patent owners
 could “acquire[] an undue advantage over the public” by
 “preserv[ing] the[ir] monopoly . . . for a longer period than
 is allowed.” Id.
     From this framework, it follows that “[i]f there is ade-
 quate proof that a device was sold primarily for experimen-
 tation, the first prong of Pfaff would not be met and it
 would be unnecessary to consider” Pfaff’s second prong. Al-
 len, 299 F.3d at 1353. That is how the district court pro-
 ceeded here. It denied summary judgment of invalidity
 because, in its view, Sunoco “demonstrated the requisite
 experimental intent.”        Summary Judgment Op.,
 339 F. Supp. 3d at 817. And it did so “on [that] basis alone,
 even though the parties also dispute[d] whether the inven-
 tion was ready for patenting.” Id. After trial, the district
Case: 20-1640     Document: 62      Page: 6    Filed: 04/29/2022




 6          SUNOCO PARTNERS MARKETING      v. U.S. VENTURE, INC.



 court “adhere[d] to its previous analysis,” again rejecting
 the defense. Post-Trial Op., 436 F. Supp. 3d at 1120.
     “Application of the on-sale bar . . . is ultimately a ques-
 tion of law that we review de novo.” Helsinn Healthcare
 S.A. v. Teva Pharms. USA, Inc., 855 F.3d 1356, 1363
 (Fed. Cir. 2017), aff’d, 139 S. Ct. 628 (2019). “The factual
 findings underlying the district court’s conclusion are re-
 viewed for clear error.” Id. For the reasons below, we
 (A) reverse the district court’s determination that Ven-
 ture’s on-sale-bar defense is negated by the experimental-
 use doctrine and (B) remand for the district court to evalu-
 ate the ready-for-patenting prong of the on-sale bar.
                     A. Commercial Sale
     Two days before February 9, 2000, the critical date, the
 inventors’ company, MCE Blending (“MCE”), offered to sell
 an automated butane-blending system to a company called
 Equilon Enterprise LLC (“Equilon”) and install it at Equi-
 lon’s terminal in Detroit. Summary Judgment Op.,
 339 F. Supp. 3d at 816. MCE offered this system “in con-
 sideration for” Equilon’s commitment to purchase at least
 500,000 barrels of butane from MCE over roughly five
 years. J.A. 9049. The district court decided that this trans-
 action occurred primarily for experimental, rather than
 commercial, purposes. Post-Trial Op., 436 F. Supp. 3d
 at 1120. We disagree.
     Whether the Equilon transaction was for primarily ex-
 perimental or commercial purposes “is a question of law to
 be analyzed based on the totality of the surrounding cir-
 cumstances.” Petrolite Corp. v. Baker Hughes Inc., 96 F.3d
 1423, 1426 (Fed. Cir. 1996). We assess the Equilon sale
 “under the law of contracts as generally understood,” focus-
 ing on “those activities that would be understood to be com-
 mercial sales and offers for sale ‘in the commercial
 community.’” Meds. Co. v. Hospira, Inc., 827 F.3d 1363,
 1373 (Fed. Cir. 2016) (en banc) (quoting Grp. One, Ltd. v.
 Hallmark Cards, Inc., 254 F.3d 1041, 1046 (Fed. Cir.
Case: 20-1640    Document: 62     Page: 7    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING   v. U.S. VENTURE, INC.          7



 2001)). Accordingly, we begin by analyzing the Equilon
 agreement. The agreement begins by expressly describing
 the transaction as a sale, without reference to any experi-
 mental purpose. And as “consideration,” it identifies “the
 purchase” of butane:
    MCE agrees to sell to Equilon, and Equilon agrees
    to purchase, the Equipment (as hereinafter de-
    fined) along with a license to use certain technology
    and software owned by MCE pertaining to the com-
    puterized blending of Butane and gasoline stocks,
    in consideration for the purchase and sale of Butane
    as set forth herein.
 J.A. 9049 (emphases added). As the agreement later spec-
 ifies, Equilon “agree[d] to purchase a minimum of 500,000
 barrels of Butane.” J.A. 9060.
     The recitals section of the agreement reinforces the
 sale’s commercial character. It states that MCE already
 “developed” the relevant technology and equipment, that
 Equilon wanted to purchase it, and that MCE was willing
 to sell it, install it, and supply butane for it:
    Whereas MCE has developed certain technology
    and Equipment for the blending of butane and sim-
    ilar components into gasolines in refined product
    terminals utilizing butane to maximize the Reid
    Vapor Pressure of the gasolines;
    Whereas Equilon desires to utilize such blending
    technology and have installed and purchase such
    Equipment for blending butane in the refined pe-
    troleum products terminal facility owned and oper-
    ated by Equilon in Detroit, Michigan (the
    “Terminal”); and
    Whereas MCE is willing to install or cause to have
    installed said blending Equipment and to supply
    the butane to Equilon required for such blending at
    the Terminal.
Case: 20-1640     Document: 62     Page: 8    Filed: 04/29/2022




 8          SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



 J.A. 9049 (emphases added).
     This agreement in some respects resembles a contract
 we analyzed in Helsinn, in which a distributor “agreed to
 purchase exclusively from Helsinn, and Helsinn agreed to
 supply [its] requirements” of certain drugs. 855 F.3d
 at 1361. Similarly here, the Equilon agreement bears “all
 the hallmarks of a commercial contract for sale.” Id.
 at 1364. As in Helsinn, it represents “a ‘contract between
 parties to give and to pass rights of property for considera-
 tion which the buyer pays or promises to pay the seller for
 the thing bought or sold.’” Id. (quoting Trading Techs. Int’l,
 Inc. v. eSpeed, Inc., 595 F.3d 1340, 1361 (Fed. Cir. 2010)).
 Specifically, the Equilon agreement obligated Equilon “to
 purchase a minimum of 500,000 barrels of butane from
 MCE at set prices over roughly five years” in exchange for
 MCE providing and installing the butane-blending system.
 Summary Judgment Op., 339 F. Supp. 3d at 816.
     Additionally, as in Helsinn, there is here “no sugges-
 tion” that the agreement “did not involve transfer of title.”
 855 F.3d at 1364. Rather “it expressly contemplate[s] it.”
 Id. Ownership of MCE’s system would pass to Equilon via
 a bill of sale attached to the agreement:
     The ownership and title to the Equipment shall be
     conveyed to Equilon by MCE upon completion of the
     Equipment installation and training, as verified by
     written confirmation to Equilon, and subject to the
     provisions below. At such time, MCE shall execute
     a bill of sale in the form attach[ed] hereto as Sched-
     ule 1.04 to effectuate the conveyance of ownership of
     the Equipment to Equilon.
 J.A. 9051 (emphases added); see also J.A. 9076 (bill of sale).
     The district court saw things differently. In its view,
 “the contract did not require Equilon to pay MCE anything
 in exchange for the system in the normal course of events.”
 Summary Judgment Op., 339 F. Supp. 3d at 818; see also
Case: 20-1640    Document: 62     Page: 9    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.        9



 Cross-Appellant’s Br. 26 (asserting that “Equilon paid
 nothing for” the system). But while it is true that the
 agreement allocated the cost of installation to MCE (up to
 $450,000), Summary Judgment Op., 339 F. Supp. 3d
 at 818, that does not mean Equilon “exchanged no value for
 the equipment it received,” Appellants’ Br. 34. Rather,
 Equilon purchased MCE’s equipment by committing to buy
 MCE’s butane. That’s a sale. See Netscape Commc’ns
 Corp. v. Konrad, 295 F.3d 1315, 1324–25 (Fed. Cir. 2002)
 (concluding that an offer to make a “remote database object
 . . . in exchange for four months full time employment or no
 more than $48,000” was a “commercial offer for sale”).
     The district court discounted Equilon’s butane-buying
 commitment because “butane is not the invention.” Sum-
 mary Judgment Op., 339 F. Supp. 3d. at 820. According to
 the district court, the Equilon agreement had “two distinct
 sections,” one for “the installation of the butane blending
 system” and another that was a “butane supply agree-
 ment.” Id. at 821. But the provisions quoted above inter-
 twine the sale of the equipment with the butane-supply
 commitment. Indeed, without Equilon’s agreement to buy
 butane in exchange for the equipment, it could hardly be
 called a “sale”—but that is how the agreement describes
 itself. Moreover, other provisions expressly interrelate the
 cost of the blending system with Equilon’s purchase of bu-
 tane. Under one scenario, if there is a “change in applica-
 ble laws and regulations” resulting in “the inability to
 lawfully blend Butane into gasoline at the Terminal using
 the Equipment” but Equilon “has not purchased” a “mini-
 mum [of] 450,000 barrels” of butane, the agreement pro-
 vides Equilon the option to “(1) purchase the balance of
 450,000 barrels of Butane minus the Butane theretofore
 purchased . . . , or (2) pay a termination fee (representing
 the balance of the purchase price of the Equipment) to be
 invoiced by MCE, based on a percentage of the contract Bu-
 tane quantities not lifted.” J.A. 9065–66.
Case: 20-1640    Document: 62      Page: 10    Filed: 04/29/2022




 10         SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



      Sunoco’s principal hook for asserting a primarily exper-
 imental purpose is a section of the agreement entitled
 “Equipment Testing.” J.A. 9056–57. That section de-
 scribes two sets of testing: pre-installation testing and
 post-installation testing. But neither persuades us that
 this sale was primarily experimental, rather than commer-
 cial. First, the contract describes the pre-installation test-
 ing as follows:
      Prior to commencing installation of the Equipment,
      MCE shall conduct such testing of the Equipment
      as is necessary to determine whether the Equip-
      ment satisfies minimum operating standards es-
      tablished by MCE. In the event that MCE
      determines, as a result of such testing, for what-
      ever reason, that the Equipment does not satisfy
      minimum operating standards established by
      MCE, then MCE shall have the right to unilater-
      ally terminate this Agreement without any further
      obligation whatsoever, except that MCE shall be
      obligated to remove at its cost and expense any
      Equipment theretofore installed at the Terminal.
 J.A. 9056. This provision does not necessarily evidence in-
 tent to experiment with the system’s design. Rather, it
 states MCE’s obligation to ensure that “the Equipment sat-
 isfies minimum operating standards,” J.A. 9056—which in-
 dicates merely that the sale was conditioned upon testing
 to ensure satisfactory operation. Accordingly, this provi-
 sion standing alone is inconclusive and insufficient to show
 a primarily experimental purpose.
     The testing that actually happened pursuant to this
 provision, however, bears out that this pre-installation
 testing does not indicate a primarily experimental purpose.
 While Sunoco argues that MCE wanted “to experiment at
 an actual tank farm and determine whether their idea was
 capable of performing its intended purpose in its intended
 environment,” Summary Judgment Op., 339 F. Supp. 3d
Case: 20-1640    Document: 62     Page: 11    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.        11



 at 817, and that it therefore entered the agreement “for ac-
 cess to Equilon’s facility to test under actual conditions,”
 Cross-Appellant’s Br. 28, the pre-installation testing that
 occurred did not need to be done at Equilon. Oral Arg.
 at 31:02–10,           No. 20-1640,         https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=20-1640_070920
 21.mp3 (Sunoco’s Counsel: “[W]hen you’re talking about
 software and whether two pieces of equipment will com-
 municate, there’s no reason that has to be done at Equi-
 lon.”). Indeed, the testing was not done at Equilon. Rather,
 the only pre-installation testing that occurred (which was
 done to determine whether the system could communicate
 with a component called a Grabner analyzer) was done by
 a third party, Wheatland Systems, in Kansas. Summary
 Judgment Op., 339 F. Supp. 3d at 819. On top of that, it
 could have been done before or without the agreement.
 J.A. 6447–48 (Q: “[Y]ou could have done it at any time prior
 to you entering into the deal with Equilon in January of
 2000, right?” A: “Right.”). The need to perform this testing,
 therefore, cannot have been the primary purpose for the
 Equilon sale.
     And that is why Sunoco’s analogy to the Supreme
 Court’s seminal City of Elizabeth case falls flat. While “the
 nature of a street pavement,” the invention in that case, “is
 such that it cannot be experimented upon satisfactorily ex-
 cept on a highway, which is always public,” City of Eliza-
 beth, 97 U.S. at 134, Sunoco does not dispute that MCE’s
 pre-installation testing was conducted at Wheatland, and
 could have been performed before offering to sell the sys-
 tem, Oral Arg. at 30:28–50 (Q: “Why was that testing nec-
 essary to a contract for sale? . . . Why couldn’t it be done
 before there was any kind of offer for sale? A: “There’s no
Case: 20-1640    Document: 62      Page: 12    Filed: 04/29/2022




 12         SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



 reason, I guess, that it couldn’t have been—it was just part
 of the experimentation.”). 3
      The district court recognized that the pre-installation
 testing did not take place at Equilon, but it reasoned none-
 theless that this testing “reflect[ed] the inventors’ need to
 experiment with their invention to determine whether it
 would work as intended as of the moment they offered the
 system to Equilon.” Summary Judgment Op., 339 F. Supp.
 3d at 819. If the district court was reasoning that this test-
 ing sufficiently showed a primarily experimental purpose,
 we disagree, for the reasons articulated above. If the dis-
 trict court was instead considering “whether the invention
 was under development, subject to testing, or otherwise
 still in its experimental stage at the time of the asserted
 sale,” that is not the question Pfaff prong 1 asks. Allen,
 299 F.3d at 1354. “Instead,” it is “whether the primary
 purpose of the inventor at the time of the sale, as deter-
 mined from an objective evaluation of the facts surround-
 ing the transaction, was to conduct experimentation.” Id.
 Although we have “recogniz[ed] an overlap of the experi-
 mental use negation” and the prong 2 “ready for patenting
 standard,” Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d
 1374, 1379–80 (Fed. Cir. 2005) (citing EZ Dock, Inc. v.
 Schafer Sys., Inc., 276 F.3d 1347, 1352 (Fed. Cir. 2002)),
 here we think the district court’s “still under development”
 observation regarding the Wheatland testing is better con-
 sidered at prong 2.




      3  For similar reasons, this testing is distinguishable
 from Honeywell International Inc. v. Universal Avionics
 Systems Corp., in which “Honeywell entered into . . . nego-
 tiations to facilitate its programs to test” its terrain warn-
 ing system with “human pilots in a genuine cockpit
 setting.” 488 F.3d 982, 996 (Fed. Cir. 2007).
Case: 20-1640    Document: 62     Page: 13    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.         13



    The post-installation testing provision fares no better
 than the pre-installation testing provision. It states:
     Upon completion of installation of the Equipment,
     MCE shall provide Equilon with written notice of
     such completion. Within three (3) days of said no-
     tice, Equilon shall (i) make all necessary arrange-
     ments within the Terminal to enable MCE to test
     the Equipment to determine whether the Equip-
     ment is properly blending butane, and (ii) provide
     notification to MCE that said arrangements have
     been made. MCE shall test the Equipment accord-
     ing to parameters set forth in Schedule 1.10. MCE
     shall proceed with testing in a timely manner and
     have a period not to exceed ninety (90) days from
     the date of said notification by Equilon to complete
     its testing.
 J.A. 9057. These tests are not experiments, but are ac-
 ceptance tests to confirm that the equipment “is properly
 blending butane”—that is, that it is working as promised.
 E.g., J.A. 9051 (“MCE represents and warrants that upon
 transfer of title to the Equipment, the Equipment . . . will
 at such time be fit for the purpose of blending Butane into
 gasoline products in compliance with all applicable laws.”).
     That is borne out by Schedule 1.10, the cross-refer-
 enced portion of the agreement that contains the testing
 “parameters.” J.A. 9057. Starting from the top, Sched-
 ule 1.10 is entitled “System Site Acceptance Test (‘SAT’) –
 Equipment Testing Parameters.” J.A. 9078 (capitalization
 normalized). It then states: “MCE shall test the Equip-
 ment according to the following parameters and confirm
 the Equipment is performing in accordance with MCE’s
 representations, warranties, and guarantees.” J.A. 9078
 (emphases added). Next, it lists various parameters for
 MCE to “[v]erify” (e.g., “[v]erify communication cables are
 properly installed and functioning”), subdivided by head-
 ings like “Installation of Hardware,” “Electrical Wiring,”
Case: 20-1640    Document: 62     Page: 14    Filed: 04/29/2022




 14         SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.



 and “Hardware Functionality.” J.A. 9078. At the end,
 Schedule 1.10 says: “Once verified, [the] system must run
 twelve consecutive loads with an accuracy within +/- 2% of
 the desired [Reid Vapor Pressure] with no system-related
 alarm conditions.” J.A. 9078. As Venture points out, MCE
 and Sunoco used the same set of tests in later commercial
 contracts. 4 Compare J.A. 9057, with J.A. 8392, and
 J.A. 11396. Simply put, these are “acceptance tests” to
 “[v]erify” and “confirm” that the installed system func-
 tioned as MCE warranted. J.A. 9057. They are not “exper-
 iments” in the way the experimental-use doctrine
 contemplates. Thus, neither of the agreement’s two “equip-
 ment testing” provisions undermines our conclusion that
 the Equilon agreement, on its face, memorializes a com-
 mercial, bargained-for sale.
      Although Sunoco also relies on the inventors’ testimony
 that their intent was experimental, the district court
 properly recognized that “the inventors’ subjective intent is
 of minimal importance,” pivoting to “the objective evi-
 dence” of the contract.         Summary Judgment Op.,
 339 F. Supp. 3d at 818 (citing Petrolite, 96 F.3d at 1427).
 We, too, think this testimony carries little weight. See
 Electromotive Div. of Gen. Motors Corp. v. Transp. Sys. Div.
 of Gen. Elec. Co., 417 F.3d 1203, 1212 (Fed. Cir. 2005)
 (“Certain things are settled. Significantly, an inventor’s
 subjective intent to experiment cannot establish that his
 activities are, in fact, experimental.”). Rather, we “have
 generally looked to objective evidence to show that a pre-
 critical date sale was primarily for experimentation.” 5 Id.



      4   This point was not among the “key differences” the
 district court noted between the Equilon agreement and
 these later agreements. See Post-Trial Op., 436 F. Supp.
 3d at 1119–20.
     5    For example, we previously have set forth a list of
 objective factors relevant to deciding whether a public use
Case: 20-1640    Document: 62      Page: 15     Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.         15



 Here, particularly in view of the agreement’s provisions
 discussed above, the record contains little to no objective
 evidence indicating such a purpose.
      Thwarting “an inventor’s attempt to commercialize his
 invention beyond the statutory term” is the “overriding
 concern of the on-sale bar.” Atlanta Attachment Co. v. Leg-
 gett & Platt, Inc., 516 F.3d 1361, 1365 (Fed. Cir. 2008).
 Here, the testing described in the Equilon agreement oc-
 curred to effectuate the sale, rather than the sale occurring
 to occasion the testing. Therefore, we conclude that the
 Equilon agreement was an offer for sale made to commer-
 cially exploit the invention rather than primarily for exper-
 imental purposes. On that basis, we reverse the district
 court’s experimental-use determination and vacate its in-
 fringement determination with respect to ’629 patent
 claim 2 and ’302 patent claims 2, 3, and 16.




 or sale was “primarily experimental and not commercial”:
 (1) “the necessity for public testing,” (2) “the amount of con-
 trol over the experiment retained by the inventor,” (3) “the
 nature of the invention,” (4) “the length of the test period,”
 (5) “whether payment was made,” (6) “whether there was a
 secrecy obligation,” (7) “whether records of the experiment
 were kept,” (8) “who conducted the experiment,” (9) “the
 degree of commercial exploitation during testing,”
 (10) “whether the invention reasonably requires evaluation
 under actual conditions of use,” (11) “whether testing was
 systematically performed,” (12) “whether the inventor con-
 tinually monitored the invention during testing,” and
 (13) “the nature of the contacts made with potential cus-
 tomers.” Electromotive, 417 F.3d at 1213. “This list is not
 exhaustive, and all of the experimentation factors may not
 apply in a particular case.” Id.
Case: 20-1640     Document: 62      Page: 16    Filed: 04/29/2022




 16         SUNOCO PARTNERS MARKETING      v. U.S. VENTURE, INC.



                    B. Ready for Patenting
     As prefaced above, our conclusion on experimental use
 does not necessarily render any asserted claims invalid.
 Venture still must show that the system sold anticipated
 or rendered obvious the claimed invention and that it was
 ready for patenting. Allen, 299 F.3d at 1352. The latter
 showing can be made in “at least two ways: by proof of re-
 duction to practice before the critical date[,] or by proof that
 prior to the critical date the inventor had prepared draw-
 ings or other descriptions of the invention that were suffi-
 ciently specific to enable a person skilled in the art to
 practice the invention.” Pfaff, 525 U.S. at 67–68. Accord-
 ingly, we remand for the district court to assess these dis-
 puted questions in the first instance.
                  II. Invalid Patent Claims
     The district court also held that Venture infringed
 ’948 patent claim 7 and ’548 patent claims 1–3 and 6. Post-
 Trial Op., 436 F. Supp. 3d at 1121–24. But the Patent Trial
 and Appeal Board subsequently determined that those
 claims (indeed, all claims of those patents) were unpatent-
 able—a decision we later affirmed. Sunoco Partners Mktg.
 & Terminals L.P. v. Magellan Midstream Partners L.P.,
 853 F. App’x 668 (Fed. Cir. 2021). Given that Sunoco was
 “afforded the opportunity to exhaust [its] remedy of ap-
 peal,” Venture “should not have to continue defending a
 suit for infringement of an adjudged invalid patent.” See
 XY, LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294
 (Fed. Cir. 2018) (cleaned up). Therefore, we vacate the in-
 fringement judgment as to those invalid claims.
                   III. Claim Construction
     We now consider Venture’s claim-construction chal-
 lenges for ’302 patent claims 16–17 and ’629 patent
 claim 31. Although we vacate the infringement judgment
 with respect to ’302 patent claim 16 based on the on-sale-
 bar issue, Venture represents that ’302 patent claim 17
Case: 20-1640    Document: 62    Page: 17     Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.        17



 and ’629 patent claim 31 are “unaffected” by that issue.
 Appellants’ Br. 43. We therefore turn to Venture’s argu-
 ments that the district court’s infringement determina-
 tions regarding those claims rest on claim-construction
 errors. “Claim terms are generally accorded their ordinary
 meaning—that is, their meaning to a skilled artisan at the
 time of the invention.” Intel Corp. v. Qualcomm Inc.,
 21 F.4th 784, 791 (Fed. Cir. 2021). “This approach ‘pro-
 vides an objective baseline’ for our inquiry.” Id. (quoting
 Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005)
 (en banc)). “We review claim construction based on intrin-
 sic evidence de novo and review any findings of fact regard-
 ing extrinsic evidence for clear error.” SpeedTrack, Inc. v.
 Amazon.com, Inc., 998 F.3d 1373, 1378 (Fed. Cir. 2021) (cit-
 ing Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318,
 331–32 (2015)). For the reasons set forth below, we affirm
 with respect to both patent claims.
                  A. ’302 Patent Claim 17
     The disputed claim phrase of the ’302 patent appears in
 claim 14, on which claim 17 depends. We reproduce the
 relevant claim language below, including claims 12 and 13
 for context. Independent claim 12 recites:
     12. A method for blending gasoline and butane at a
     tank farm comprising:
     a) drawing a gasoline stream from a tank of gaso-
     line;
     b) drawing a butane stream from a tank of butane;
     c) blending the butane and gasoline streams, at the
     tank farm, to form a blend; and
     d) dispensing the blend to gasoline transport vehi-
     cles using a dispensing unit located at a rack.
 Dependent claim 13, in turn, adds that this method further
 comprises the following two steps:
Case: 20-1640    Document: 62     Page: 18    Filed: 04/29/2022




 18         SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.



      a) determining a blend ratio of butane and gasoline
      in the butane and gasoline streams that will yield
      a desired vapor pressure, and
      b) blending the gasoline and butane streams at the
      blend ratio.
 Claim 14 then adds the disputed phrase (emphasis added):
      14. The method of claim 13, wherein the blend ra-
      tio is determined from a vapor pressure of the gas-
      oline stream and a vapor pressure of the butane
      stream.
 Claims 16 and 17 add further limitations.
     During Markman proceedings, Venture argued that
 the phrase “a vapor pressure of the butane stream” means
 “vapor pressure determined by a measurement taken from
 the butane stream.” Claim Construction Op., 2017 WL
 1550188, at *16. Sunoco, for its part, argued that the
 phrase did not need construction—proposing instead that
 it be construed according to its plain and ordinary mean-
 ing. Id. At the time, Venture focused on arguing that var-
 ious “vapor pressure” measurements of the gasoline and
 butane streams must be taken at particular locations in the
 process. Id. at *16–17. The district court concluded that
 the phrase needed no construction and observed that “the
 parties do not appear to dispute the meaning of ‘a vapor
 pressure’ as a property of the stream.” Id. at *17.
     Later, at summary judgment, Venture argued that cer-
 tain of the accused systems did not infringe claim 16 “be-
 cause they used only an ‘assumed’ butane vapor pressure
 rather than ‘an actual butane vapor pressure.’” Summary
 Judgment Op., 339 F. Supp. 3d at 832. The district court
 disagreed, concluding that “[c]laim 16 does not expressly
 require the determination of such an ‘actual’ butane vapor
 pressure.” Id. The court added also that Venture’s con-
 struction “makes little sense in light of claim 15, which re-
 cites steps for determining butane vapor pressure by
Case: 20-1640    Document: 62     Page: 19    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.        19



 ‘drawing a sample of butane from the butane stream’ and
 ‘measuring the vapor pressure of the sample of butane.’”
 Id. (quoting ’302 patent claim 15). In the district court’s
 view, Venture’s construction “would make claim 15 redun-
 dant.” Id.
     After trial, the district court determined that Venture
 infringed the disputed claim phrase because it “used a
 value for butane vapor pressure—either determined from
 a sampling of the butane stream or through the use of an
 assumed value.” Post-Trial Op., 436 F. Supp. 3d at 1124.
 The court acknowledged Venture’s contention that the ac-
 cused systems “did not infringe if they used only a butane
 vapor pressure value that was assumed or added to the pro-
 grams by a human operator.” Id. at 1125. But it again
 reasoned that “[t]he plain language . . . does not require
 that butane vapor pressure be determined by sampling the
 butane stream, as Venture’s own invalidity expert inter-
 preted the claim.” Id. (citing J.A. 7881). It also reiterated
 that “such an interpretation would render other claims su-
 perfluous.” Id.
     Now, on appeal, the parties once again disagree
 whether the phrase “vapor pressure of the butane stream”
 requires an actual vapor-pressure measurement, as Ven-
 ture argued, or also covers an assumed vapor-pressure
 value, as Sunoco contends. We agree with the district
 court. The plain language of “a vapor pressure of the bu-
 tane stream” does not expressly require an actual measure-
 ment. Thus, the plain claim language strongly suggests
 that there is no measurement requirement. This is bol-
 stered by the construction of Venture’s invalidity expert.
 Indeed, as the district court observed, that is how Venture’s
 invalidity expert interpreted the phrase. J.A. 7881 (Q: “So
 in your invalidity analysis, determining a blend ratio from
 a vapor pressure of the gasoline stream and a vapor pres-
 sure of the butane stream can be done using known or as-
 sumed vapor pressure for the gasoline and the butane?”
 A: “Yes, that could be done.”).
Case: 20-1640     Document: 62     Page: 20    Filed: 04/29/2022




 20         SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



     Venture argues that actual measurement is required
 because of the following passage in the patent specification:
      To calculate the blend ratio one must first have
      knowledge of the respective vapor pressures of the
      gasoline and butane streams. Therefore, the vapor
      pressures of the gasoline and butane streams are
      preferably measured in order to generate the data
      used in the blending ratio calculation. The meas-
      urement can be carried out in a number of ways.
      Because of the variability in[ ]vapor pressure of
      gasoline (due to the varying composition of gasoline
      delivered through pipelines) and butane (due to the
      difference in vapor pressure of n-butane and isobu-
      tane), the vapor pressure is preferably measured
      directly, by a unit specifically designed to make
      such measurements from samples of gasoline and
      butane.
 ’302 patent col. 7 ll. 19–30. But this passage says merely
 that the vapor pressures “are preferably measured,” ex-
 pressing a preference but not a mandatory requirement for
 how to obtain “knowledge of the respective vapor pres-
 sures.” Id. at col. 7 ll. 19–20 (emphasis added). Ultimately,
 we see nothing in this specification passage (or anywhere
 else) that justifies limiting the claim to actual measure-
 ments. We therefore adopt the district court’s claim con-
 struction and affirm its judgment that Venture infringed
 ’302 patent claim 17.
                   B. ’629 Patent Claim 31
     The parties also dispute the proper construction of
 ’629 patent claim 31, which recites (emphasis added):
      31. A computer-implemented method for blending
      a butane stream and a gasoline stream comprising
      the steps of:
      receiving a first measurement indicating a vapor
      pressure of the gasoline stream;
Case: 20-1640    Document: 62     Page: 21    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.         21



     calculating a blend rate at which the butane stream
     can be blended with the gasoline stream;
     transmitting an instruction to a programmable
     logic controller for adjusting the butane stream to
     the calculated blend rate for blending with the gas-
     oline stream and distributing at a rack; and
     receiving a second measurement indicating a vapor
     pressure of the blended gasoline stream and bu-
     tane stream.
     Specifically, the parties disagree on whether the re-
 ceived “first measurement” must be used in “calculating”
 the blend rate. Venture maintained that certain of its sys-
 tems do not infringe because “they collected the vapor pres-
 sure of unblended gasoline only for recordkeeping
 purposes” rather than using the measurement in the step
 of calculating a blend rate. Post-Trial Op., 436 F. Supp. 3d
 at 1126. The district court, however, concluded that
 “claim 31 does not require that the measurement actually
 be used to calculate the ratio.” Id. And although Venture
 argued that interpreting the preamble as limiting, as the
 district court did, “requires the court to conclude that the
 measurement must be used as part of the blending,” the
 court observed that “merely using the value for recordkeep-
 ing purposes is consistent with” the limiting preamble. Id.
     We agree with the district court’s ultimate conclusion.
 First, the plain language of the “receiving” step does not
 state that the first measurement must be used in the blend-
 rate calculation. Rather, it just requires “receiving a first
 measurement indicating a vapor pressure of the gasoline
 stream” without specifying the measurement’s ultimate
 purpose. Similarly, the “calculating” step does not specify
 that the calculation is based on the received first measure-
 ment. Simply put, the claim language does not tie these
 two steps together. Although it is true, as Venture notes,
 that the claim recites “no other means to calculate how
 much butane to add,” Appellants’ Br. 48, Sunoco correctly
Case: 20-1640    Document: 62      Page: 22     Filed: 04/29/2022




 22         SUNOCO PARTNERS MARKETING      v. U.S. VENTURE, INC.



 notes that this is a “comprising” claim and therefore may
 cover unclaimed elements, e.g., Invitrogen Corp. v. Biocrest
 Mfg., L.P., 327 F.3d 1364, 1368 (Fed. Cir. 2003). Addition-
 ally, even if the preamble is limiting, it does not require a
 different result because using the measurement for record-
 keeping purposes can, in the context of this patent, be con-
 sidered part of the method described in the preamble. As
 the district court noted, this follows from dependent
 claims 32 and 33, which incorporate the preamble and
 specify a recordkeeping step: “generating a report that in-
 cludes the ‘first measurement.’”            Post-Trial Op.,
 436 F. Supp. 3d at 1126 (quoting ’629 patent claims 32
 & 33). Accordingly, we adopt the district court’s claim con-
 struction and affirm its judgment that Venture infringed
 ’629 patent claim 31.
                   IV. Enhanced Damages
      Venture also challenges the district court’s decision to
 enhance damages. District courts enjoy discretion to “in-
 crease the damages up to three times the amount found or
 assessed.” 35 U.S.C. § 284. As the Supreme Court ex-
 plained, “[t]he sort of conduct warranting enhanced dam-
 ages has been variously described . . . as willful, wanton,
 malicious, bad-faith, deliberate, consciously wrongful, fla-
 grant, or—indeed—characteristic of a pirate.” Halo Elecs.,
 Inc. v. Pulse Elecs., Inc., 579 U.S. 93, 103–04 (2016). Stated
 differently, “such damages are generally reserved for egre-
 gious cases of culpable behavior.” Id. at 104.
     We have set forth the following factors to guide the en-
 hancement analysis: (1) whether the infringer deliberately
 copied the ideas or design of another, (2) whether the in-
 fringer investigated the scope of the patent and formed a
 good-faith belief that it was invalid or that it was not in-
 fringed, (3) the infringer’s behavior as a party to the litiga-
 tion, (4) the defendant’s size and financial condition, (5) the
 closeness of the case, (6) the duration of defendant’s mis-
 conduct, (7) remedial action by the defendant, (8) the
Case: 20-1640    Document: 62      Page: 23    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.        23



 defendant’s motivation for harm, and (9) whether the de-
 fendant attempted to conceal its misconduct. Read Corp.
 v. Portec, Inc., 970 F.2d 816, 827 (Fed. Cir. 1992), abrogated
 in part on other grounds by Markman v. Westview Instru-
 ments, Inc., 517 U.S. 370 (1996). These factors are nonex-
 clusive, and district courts are not required to discuss
 them. Presidio Components, Inc. v. Am. Tech. Ceramics
 Corp., 875 F.3d 1369, 1382–83 (Fed. Cir. 2017). Rather,
 they must “consider the particular circumstances of the
 case.” Id. at 1383. We review “whether enhanced damages
 are appropriate” for abuse of discretion. Halo, 579 U.S.
 at 107.
     Although the district court noted that “several” of the
 factors “weigh in Venture’s favor,” Post-Trial Op.,
 436 F. Supp. 3d at 1131, it nonetheless enhanced dam-
 ages—for four reasons. First, the court noted “it appears
 that Venture effectively copied the [patented] system.” Id.
 at 1132. Second, the court concluded that an “opinion let-
 ter provided to Venture by attorney John Manion [‘Manion
 Opinion’],” on which Venture relied, “does not show that
 Venture had a good-faith belief that it was not infringing
 the patents.” Id. at 1133. Third, the court determined that
 “Venture’s litigation conduct,” which it described as “less-
 than-ideal,” “favors enhanced damages.” Id. at 1134–35.
 Last, the court expressed that “Venture’s expansion of its
 butane[-]blending business after this litigation began is
 troublesome.” Id. at 1135. We conclude that the district
 court abused its discretion in enhancing damages, based on
 a clear factual error in the district court’s treatment of the
 Manion Opinion—a ground that impacts its other enhance-
 ment grounds.
      “[A]n accused infringer’s reliance on an opinion of coun-
 sel regarding noninfringement or invalidity of the asserted
 patent remains relevant to the infringer’s state of mind
 post-Halo.” Omega Pats., LLC v. CalAmp Corp., 920 F.3d
 1337, 1353 (Fed. Cir. 2019). But an opinion of counsel like
 the Manion Opinion “must be competent or it is of little
Case: 20-1640    Document: 62     Page: 24    Filed: 04/29/2022




 24         SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.



 value in showing the good faith belief of the infringer.” Co-
 mark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1191
 (Fed. Cir. 1998) (internal quotation marks omitted). Thus,
 before considering “the exculpatory value of an opinion of
 counsel, the legal advice contained therein must be found
 on the totality of the circumstances to be competent such
 that the client was reasonable in relying upon it.” Id.
 Here, although the district court concluded that the Man-
 ion Opinion “does not show that Venture had a good-faith
 belief that it was not infringing the patents” and that
 Sunoco “established that critical premises of the [opinion]
 letter were flawed,” Post-Trial Op., 436 F. Supp. 3d
 at 1133, the court made a clear factual error along the way,
 as explained below.
      Manion’s noninfringement opinion relied on the fact
 that Venture’s system inserted an intermediate tank be-
 tween the blending unit and the rack (i.e., the location
 where gas is dispensed to trucks). Id. Noting that the pa-
 tent examiner described the patented invention as “blend-
 ing and dispensing . . . at a rack,” Manion opined that
 “[b]ecause the unblended gasoline in [Venture’s] system
 does not come from a tank and because the blended gaso-
 line is dispensed to a tank, these claims are not infringed.”
 J.A. 8273. A key reason the court discounted that opinion
 was its view that Manion did not know the blended gaso-
 line in Venture’s system could still flow immediately from
 the intermediate tank to the rack where it would be dis-
 pensed. Post-Trial Op., 436 F. Supp. 3d at 1133 (“At trial,
 Manion testified that he was unaware of Venture’s design
 for the blend to flow immediately from a tank to a truck
 rack.”). But as Venture demonstrates, Manion’s testimony
 makes clear that he did indeed understand this point. E.g.,
 J.A. 7467 (“As an engineer, I realized that there was prod-
 uct flowing in to the tank and there’s product flowing out
 of the tank, and it’s conceivable that that could be happen-
 ing simultaneously.”); J.A. 7473 (“[A]gain, the proposed
 system was blending to a tank; and as we talked about
Case: 20-1640    Document: 62      Page: 25     Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.         25



 before, you know, it’s very common for you to be filling a
 tank and emptying a tank at the same time. There’s noth-
 ing that says you can’t drain a tank while you’re filling a
 tank. . . . So, it’s very normal to be filling and dispensing
 at the same time.”). The district court disregarded that tes-
 timony because of other testimony that it saw as indicating
 that Manion “had never heard of the type of tank that Ven-
 ture used between the blending instrument and rack.”
 Post-Trial Op., 436 F. Supp. 3d at 1134. But the record
 shows that Manion was merely confused by an unfamiliar
 term—“online rack tank”—that Sunoco’s attorney was us-
 ing. E.g., J.A. 7459 (“I’m sorry, you said an online rack
 tank? . . . . I don’t know what an online rack tank is. . . . I
 would have to figure out what that means.”); J.A. 7468
 (“Like I said previously, I’d never heard of an online rack
 tank.”).
       This error also undermines other grounds the district
 court relied on for enhancement. Specifically, Venture’s
 culpability (if any) for copying, as well as for its business
 expansion, depends in part on whether it had a good-faith
 belief that it was not infringing, which relates to the com-
 petence of the Manion Opinion. And although the district
 court’s finding regarding litigation conduct is not similarly
 tied to its Manion-Opinion findings, acts of litigation mis-
 conduct standing alone “are not sufficient for an increased
 damages award . . . because they are not related to the un-
 derlying act of infringement and say nothing about the cul-
 pability of the infringer.” Jurgens v. CBK, Ltd., 80 F.3d
 1566, 1570–71 (Fed. Cir. 1996) (“Only a culpable infringer
 can be held liable for increased damages, not an innocent
 one.”); see also i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d
 831, 859 (Fed. Cir. 2010) (“[I]t would have been improper
 to enhance damages based solely on litigation miscon-
 duct . . . .”), aff’d, 564 U.S. 91 (2011). As the Supreme
 Court explained in Halo, “[a]wards of enhanced damages
 . . . are not to be meted out in a typical infringement case,
 but are instead designed as a ‘punitive’ or ‘vindictive’
Case: 20-1640    Document: 62     Page: 26    Filed: 04/29/2022




 26        SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



 sanction for egregious infringement behavior.” 579 U.S.
 at 103 (emphasis added). Accordingly, because the district
 court’s enhancement “is based on clearly erroneous find-
 ings of fact,” it amounts to an abuse of discretion. Cybor
 Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1460 (Fed. Cir.
 1998) (en banc), abrogated on other grounds by Teva
 Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir.
 2015). We therefore vacate the district court’s enhance-
 ment determination and remand for the district court to
 reassess enhancement.
                      V. Cross-Appeal
     On cross-appeal, Sunoco challenges (A) the district
 court’s decision to deny lost-profits damages and (B) its
 reasonable-royalty award. We review the damages award,
 including the decision whether to grant lost profits, for
 clear error. Golden Blount, Inc. v. Robert H. Peterson Co.,
 438 F.3d 1354, 1372 (Fed. Cir. 2006). Because we discern
 no clear error in the district court’s decision to deny lost
 profits or its reasonable-royalty calculation, we affirm
 those aspects of the judgment.
                  A. Lost-Profits Damages
      First, we address Sunoco’s argument that the district
 court should have granted lost-profits damages. “When a
 patentee proves it would have made additional sales but
 for a defendant’s infringement, the patentee is entitled to
 be made whole for the profits it proves it lost.” Mentor
 Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284
 (Fed. Cir. 2017). More specifically, “a patentee is entitled
 to lost[-]profit damages if it can establish four things:
 (1) demand for the patented product; (2) absence of ac-
 ceptable non-infringing alternatives; (3) manufacturing
 and marketing capability to exploit the demand; and
 (4) the amount of profit it would have made.” Id. at 1285
 (citing Panduit Corp. v. Stahlin Bros. Fibre Works,
 575 F.2d 1152, 1156 (6th Cir. 1978)).
Case: 20-1640    Document: 62      Page: 27     Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.         27



      At the district court, the parties focused on factor (2),
 contesting whether Venture’s accused system, if modified
 to be manually operated, was an available and acceptable
 non-infringing alternative. Post-Trial Op., 436 F. Supp. 3d
 at 1127–28. Although the court answered in the negative,
 it nonetheless declined to award lost profits—concluding
 that Sunoco had failed to prove factor (4), the amount of
 profit it would have made. On this factor, Sunoco had ar-
 gued it was entitled to $31.585 million, “the amount that
 Sunoco would have received, had Venture signed a bu-
 tane[-]supply agreement with Sunoco and the two parties
 split the resulting profits fifty-fifty.” Id. at 1128. The dis-
 trict court rejected this theory on the ground that butane-
 supply agreements do not accurately reflect the value of the
 patented invention—since “neither butane nor blended
 gasoline is the patented invention.” Id.
     That was not clear error. As Venture points out, the
 butane-supply agreements reflect a bundle of goods and
 services beyond just the patented invention—e.g., the pur-
 chase and sale of butane, equipment maintenance and
 monitoring, and a license to more than just the patented
 technology. Appellants’ Reply Br. 11–13 (discussing the
 particulars of agreements appearing at J.A. 11217–500).
 This means Sunoco’s “$31.585 million figure represents
 more than just the damage Sunoco incurred from Venture’s
 infringement” and “do[es] not translate into the value of
 the patent.” Post-Trial Op., 436 F. Supp. 3d at 1128. None
 of Sunoco’s arguments to the contrary leave us with “the
 definite and firm conviction that a mistake has been com-
 mitted.” United States v. U.S. Gypsum Co., 333 U.S. 364,
 395 (1948). Rather, the reasons articulated by the district
 court satisfy us that it did not clearly err in denying lost
 profits. Accordingly, we decline to disturb the court’s deci-
 sion to deny lost-profits damages.
Case: 20-1640    Document: 62      Page: 28    Filed: 04/29/2022




 28         SUNOCO PARTNERS MARKETING     v. U.S. VENTURE, INC.



                   B. Reasonable Royalty
     Last, we turn to Sunoco’s challenge to the district
 court’s reasonable-royalty calculation. “The amount of
 damages determined by a district court is a question of fact
 that is reviewed for clear error on appeal, while the method
 used by a district court in reaching that determination is
 reviewed for an abuse of discretion.” Cybor, 138 F.3d
 at 1461. We discern no clear error or abuse of discretion in
 the reasonable-royalty award, as the district court rejected
 Sunoco’s reasonable-royalty analysis because it “suffers
 from the same flaw as [Sunoco’s] lost profits analysis: it re-
 lies in large part on a comparison with Sunoco’s butane
 supply agreements, which cover services beyond simply the
 value of the patents.” Post-Trial Op., 436 F. Supp. 3d
 at 1129. Venture’s reasonable-royalty analysis, in con-
 trast, was based on the difference between using a manual
 blending system and using Sunoco’s automated system to
 blend butane—calculating a $5.6 million royalty as the
 maximum royalty the parties would have hypothetically
 agreed upon. Id. The district court then credited the opin-
 ion of Venture’s expert that a more likely royalty would be
 a $2 million lump sum, and it checked that figure against
 a $1.714 million figure calculated from a prior license
 Sunoco granted to the previous owner of its patents, Texon,
 after buying Texon’s blending business. Id. at 1129–30.
 Because we see no clear error or abuse of discretion, we af-
 firm the reasonable-royalty award. 6




      6   Venture represents that damages would not need
 to be recalculated if we reject Sunoco’s arguments on cross-
 appeal (we do) and if Venture does not prevail on every ap-
 pealed issue regarding infringement and invalidity (it
 doesn’t). Oral Arg. at 1:40–2:53.
Case: 20-1640    Document: 62     Page: 29    Filed: 04/29/2022




 SUNOCO PARTNERS MARKETING    v. U.S. VENTURE, INC.        29



                        CONCLUSION
      We have considered the parties’ remaining arguments
 but find them unpersuasive. We vacate the district court’s
 infringement judgment with respect to ’629 patent claim 2
 and ’302 patent claims 2, 3, and 16, vacate its infringement
 judgment with respect to the ’948 and ’548 patents, adopt
 its claim constructions and affirm its infringement judg-
 ment with respect to ’302 patent claim 17 and ’629 patent
 claim 31, affirm its denial of lost-profits damages, and af-
 firm its reasonable-royalty analysis. Since we here affirm
 the judgment of infringement as to ’302 patent claim 17
 and ’629 patent claim 31, we affirm the $2 million royalty.
 The $2 million royalty is not subject to increase if the dis-
 trict court finds infringement of other claims. We remand
 for the district court to assess the ready-for-patenting
 prong of the on-sale-bar analysis and reassess enhance-
 ment for the reasons stated above and in light of the now
 restricted scope of infringement. The permanent injunc-
 tion entered by the district court is now expired due to the
 expiration of the patents and in any event should be va-
 cated except as to ’302 patent claim 17 and ’629 patent
 claim 31.
     AFFIRMED-IN-PART, REVERSED-IN-PART,
       VACATED-IN-PART, AND REMANDED
                            COSTS
 The parties shall bear their own costs.